Sharpstein, J., dissenting:
I dissent. I think, for reasons set forth in the opinions which I delivered in Desmond v. Dunn, 55 Cal. 242, and Wood v. Election Commissioners, 58 Cal. 561, and in the dissenting opinion of Mr. Justice McKinstry in Donahue v. Graham, 10 P. C. L. J. 37, that the Act commonly known as “the Hartson Act” neither amends nor repeals that clause of the Act of incorporation of the City and County of San Francisco which fixes the times of holding elections for the election of officers of said city and county.
1. Because it does not purport to amend or repeal any provision of said Act of incorporation, but on the contrary, purports to be an amendment of a section of the Political Code which has no reference whatever to said municipal corporation. And, “it is a principle of very extensive operation that statutes of a general nature do not repeal by implication charters and special acts passed for the benefit of particular municipalities.” (1 Dillon on Municipal Corporations, Sec. 87; Stonington S. Bank v. Davis, 1 McCarter, 286; State ex rel. v. The Governor, 1 Dutch. 331; State v. Clarke, 1 id. 54; State v. Branin, 3 Zab. 484; Walworth Co. v. Whitewater, 17 Wis. 193; Janesville v. Markoe, 18 Wis. 350.)
2. The Political Code expressly declares that nothing in it affects any Act consolidating cities and counties, or acts *325amending or supplementing such acts. And it is a well settled rule of construction that an amendment to a law is to he construed as to matters arising after its passage, precisely as it would be had it originally formed a part of the act amended. If the section of the Code which is amended by the Hartson Act, had read before such amendment as it now reads, I do not think it would be claimed that it applied to the City and County of San Francisco.
3. The last clause of Section 6 of Article xi. of the Constitution, which is mainly relied upon to support the contention that the Hartson Act applies to the City and County of San Francisco, does not, in my judgment, lend any support to that position. For the clause immediately preceding it in the same section provides that “ cities and towns heretofore organized or incorporated may become organized under such general laws whenever a majority of the electors voting at a general election shall so determine.” Now the Constitution declares that the Legislature, by general laws, shall provide for the incorporation of cities and towns, but that such general laws shall not apply to cities and towns organized before the adoption of the Constitution, unless a majority of the electors voting at a general election should so determine, and yet it is insisted that a charter of a city incorporated before the adoption of the Constitution may be changed by a general Act, which purports to be an amendment of another general Act which has no reference to any city or city and county. It must be admitted, I think, that if the Legislature had passed a general law for the incorporation of cities and cities and counties, and had inserted in it a provision that elections for municipal officers should be held on the day specified in the Hartson Act for holding elections, it would not apply to the City and County of San Francisco until a majority of the voters, voting at a general election, should so determine. And yet it would be a general law which would take immediate effect in all cities or cities and counties organized after the adoption of the Constitution. It is therefore clear to my mind that when the Constitution declares that cities organized before its adoption shall be subject to and controlled by general laws, it means as to matters not specially provided for in charters which existed at the date of the adoption of the *326Constitution. Otherwise they would be subject to and controlled by general laws passed for the incorporation of cities and towns, without having first voted to organize under such laws; and that was the contention of the plaintiff's attorney in Desmond v. Dunn, 55 Cal. 242.
But, as before remarked, these questions have been quite fully discussed in the opinions to which I have referred, and no useful purpose could be subserved by going over the same ground at this time.
McKinstry, J., concurred.